Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III, fig. 5, claims 1-9 and 12-20 in the reply filed on 7/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further review, claims 14-17 claim at least one magnetic element, which is present in unelected figures 4 and 6 but not the elected figure 5. As a result, claims 14-17 are withdrawn and the examined claims are 1-9, 12, 13, and 18-20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: while it is claimed that the flying capacitors are connected to switch node pins of a package comprising the first and second die, it is unclear how and where these pins connect to the elements on the die. It is unclear if claim 13 should depend on claim 12, where the flying capacitor and its structural relationship is sufficiently introduced.
Claim 13 recites the limitation "the flying capacitors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 10,958,166) in view of Abesingha (US 10,734,893).
Regarding claim 1, fig. 3 and 8 of Low teach an integrated driver applied to a voltage converter having a switched capacitor conversion circuit, the integrated driver comprising: a) a first-type power transistor [SDIS1] (col. 23, lines 63-67 describe where this is GaN) ; b) at least one second-type power transistor [of 102 and shown in fig. 3A] (col. 32, lines 27-37 describe standard silicon fabrication), wherein a withstand voltage of the first-type power transistor is higher than a withstand voltage of the second-type power transistor (GaN withstand voltage is higher than that of silicon); and c) wherein the first-type power transistor and at least one second-type power transistor are coupled in series between a high potential terminal and a low potential terminal of the voltage converter, such that the first-type power transistor receives a high voltage signal (SDIS1 receives high voltage signal from 106 connects to S1 where switches S1-S7 connect to low potential terminal). Low does not describe implementing the transistors on a first and second die. However, Abesingha describes implementing power converters with multiple die designs such as two dies, a single die, or three or more dies (col. 6, lines 23-29). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the two die implementation as taught in Abesingha for the purpose of utilizing a suitable and well-known type of die implementation of a power converter. 
Regarding claim 2, the combination as describe above teaches wherein the first-type power transistor comprises a gallium nitride (GaN) transistor, and the second-type power transistor comprises a silicon transistor.
Regarding claim 3, the combination as describe above teaches wherein an on-resistance of the first-type power transistor is smaller than an on-resistance of the second-type power transistor, and a parasitic capacitance of the first-type power transistor is smaller than a parasitic capacitance of the second-type power transistor (GaN on-resistance and parasitic capacitance smaller than that of silicon).
Regarding claim 4, the combination as describe above teaches wherein the voltage converter comprises: a) the first-type power transistor having a first terminal connected with an input terminal of the voltage converter; and b) a switch and capacitor network coupled between a second terminal of the first-type power transistor and a reference ground.
Regarding claim 5, the combination as describe above teaches wherein a maximum voltage that the first-type power transistor bears is an input voltage of the voltage converter.
Regarding claim 6, the combination as describe above teaches wherein before the voltage converter starts up, a voltage that the first-type power transistor bears is greater than a voltage that the second-type power transistor bears, and a voltage across a path from the second terminal of the first-type power transistor to the reference ground via the switch and capacitor network is zero.
Regarding claim 7, the combination as describe above teaches wherein the voltage that the first-type power transistor bears when the voltage converter operates normally is smaller than the voltage that the first-type power transistor bears before the voltage converter is started.
Regarding claim 8, the combination as describe above teaches wherein the switch and capacitor network comprises a plurality of the second-type power transistors connected in series between the second terminal of the first-type power transistor and the reference ground.
Regarding claim 9, the combination as describe above teaches wherein the switch and capacitor network further comprises at least one switch group [e.g. S8, S9] having two second-type power transistors connected in parallel between an output terminal of the voltage converter and the reference ground.
Regarding claim 12, the combination as describe above teaches wherein the switch and capacitor network further comprises a plurality of flying capacitors [e.g. C1-C4], wherein at least one flying capacitor is connected in parallel with the corresponding power transistors.
	Regarding claim 18, fig. 3 and 8 of Low teach an integrated driver applied to a voltage converter having a switched capacitor conversion circuit, the integrated driver comprising: a) a first-type power transistor [SDIS1] (col. 23, lines 63-67 describe where this is GaN) and at least one second-type power transistor [of 102 and shown in fig. 3A] (col. 32, lines 27-37 describe standard silicon fabrication), wherein a withstand voltage of the first-type power transistor is higher than a withstand voltage of the second-type power transistor (GaN withstand voltage is higher than that of silicon); and b) wherein the first die is coupled in series between a high potential terminal and a low potential terminal of the voltage converter, such that the first-type power transistor receives a high voltage signal (SDIS1 receives high voltage signal from 106 connects to S1 where switches S1-S7 connect to low potential terminal). Low does not describe implementing the transistors on a one die. However, Abesingha describes implementing power converters with multiple die designs such as two dies, a single die, or three or more dies (col. 6, lines 23-29). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the single die implementation as taught in Abesingha for the purpose of utilizing a suitable and well-known type of die implementation of a power converter.
Regarding claim 19, the combination as describe above teaches wherein the first-type power transistor and at least one of the second-type power transistors share one substrate.
Regarding claim 20, the combination as describe above teaches wherein the first-type power transistor comprises a gallium nitride (GaN) power transistor, and the second-type power transistor comprises a silicon transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai (US 2022/0131456) describes a gate drive apparatus and control method for switched capacitor converter. Muntal (US 2021/0167685) describes a reconfigurable ladder switched-capacitor converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896